Title: To John Adams from Eliphalet Fitch, 10 May 1790
From: Fitch, Eliphalet
To: Adams, John



Dear Sir
Kingston Jama. May 10th. 1790

Since writing you, on the 7h Instant, by this Conveyance I have delivered to Captn. Peters, of the Marianne, a Barrell of Sugar and a Barrell containing one dozen of old Rum and Two dozen of old Madeira Wine.—The Sugar and Rum were made on my Estate and the Wine is from my Cellar—Let me therefore present them to you.—I have requested my Mother to Send you a Packet with Some Papers relative to the Slave-Trade; and if you approve of sending Copies to the President I would avail myself of your kind Attention therein; as you will see by the inclosed Copy of my Letter.—With sincere Esteem—I am, Dear Sir / Yr. Mo. Obed. Servt
Elipht Fitch
PS I do not know what Title to give to men in America; and beg your Candour in that respect.—

